,.    --




     Honorable    L. A. Woods    ,‘~
     State Superintendent   of Public            Instruction
     Austin,   Texas

     Dear   S,ir:                                          Opinion   No.     O-4678

                                                           Re:   Salary  aid where entire dis-
                                                                 trict is transferred   by con-
                                                                 tract under Rural Aid Bill
                                                                 (Acts 1941, 47th Leg.,, R. S.,
                                                                 Ch. 549, H.B. 284, p. 880)

               We have received         your      letter     of recent      date,   which   we quote
     in part   as follows:

                         “Article   1, Section      1 of House       Bill    284 provides
               in part     as follows:

                       “‘Districts    maintaining    a school  at home and
               having less than an average         of one (I) enumerated
               scholastic     per square     mile are exempt    from said
               minimum       requirement     and are eligible   for aid for
               only one teacher.      . . .’

                        “Article   8, Section  1, which provides                for the
               transfer     of an entire district   by contract,               provides
               in part as follows:

                       “‘All of the funds of the district,   including    the
               State aid to which the district     would otherwise      be en-
               titled under the provisions      of this Act, or such pro-
               portionate    part thereof   as may be necessary,      shall
               be used in carrying      out said agreement;    . . . .’

                       “This question:        If such district    as referred
               to in Article    1, Section     1 above is entitled    to a salary
               grant on one teacher         if it operates   a school    at home,
               would it not be entitled        to the same amount of aid if
               such district    contracts      to another   district   as provided
               in Article    8, Section    I?
                                                                                               -   .
                                                                                                       .




Honorable                L. A. Woods,   page   2, O-4678




            84                    3.
                 .   .    .   .




           Article     I, Section  1 of House Bill 284 provides          that the scholastic
provisions      of the Act shall be distributed          “in such a way as to assist       all
school    districts     which have not fewer than twenty (20) nor more than five
hundredi(500)        original   enumerated      scholastics.     . . .” That part of Section
I quoted in your letter exempts            districts    maintaining     a school  at home and
having less than one enumerated              scholastic      per square    mile from the mini-
mum requirement            of twenty scholastics,       and provides     that such districts
are eligible      for aid for one teacher.

          Section    1 of Article    VIII governs    the transfer    of the entire scholas-
tic enrollment      of a school    district   which is unable to maintain        a satisfac-
tory school.      This transfer      does not consist    of individual    transfers,    but of
the entire    scholastic    enrollment      as such.   This provisions      applies   only to
transfers    for the school      year 1941-42.     Said section    reads as follows:

                     “Section    1. For the school        year 1941-42 upon the agree-
            ment of the Board of Trustees              of the districts     concerned       or on
            petition    signed by a majority        of the qualified      voters    of the dis-
            trict and subject       to the approval      of the County Superintendent,
            State Superintendent          and Joint Legislative        Advisory      Committee,
            the trustees      of a district    which may be unable to maintain               a sat-
            isfactory     school    may transfer      its entire scholastic        enrollment,
            or any number        of grades     thereof,    to a convenient      school     of higher
            rank, and in such event, all of the funds of the district,                   including
            the State Aid to which the district             would otherwise       be entitled s~-
            der the provisions        of this Act, or such proportionate              part thereof
            as may be necessary           shall be used in carrying          out said agree-
            ment; provided        that no aid shall be allowed          for teachers       that
            are not actually       employed      in the contracting       schools.”

          You have informed       us that some fifteen      school   districts    in the sparsely
settled  portions    of Texas are affected      by this question,     that the teachers      were
actually   employed     in the contracting    schools,    but that the districts      have not
received    salary   aid, and that such aid is necessary         to carry     out the transfer
agreements.       In other words,    the receiving     school   has received      and taught
the students    composing     the entire scholastic      enrollment     of the sending    dis-
trict and has employwed        the teacher   for such scholastics;        but the sending      dis-
trict has received      no salary   aid, which it would turn over to the retieiving
school   under the terms of the contract.

            You wish to know whether                you are authorized    to pay salary   aid to the
district    under that part of Section              1 of Article VIII which provides    that “all
Honorable      L. A. Woods,        page   3, O-4678




the funds of the district,    includ~ing the State Aid which the district   would
otherwise   be entitled    under the provisions    of this Act, or such propor-
tionate part thereof    as may be necessary      shall be used in carrying   out
said agreement.”     (Emphasis     ,ours)

          This problem   will not arise  in transfers    of entire scholastic
enrollment    for school years   after 1941-42, for under Section,2      of Arti-
cle VIII the scholastic   census   rolls will be combined,     and the teacher-
pupil quota will be based upon the combined        census   total.

           We are of the opinion     that the school   district   is entitled  to aid
under the Act.      “Otherwise”    is defined by Webster’s        New International
Dictionary    of the English    Language,    Unabridged     (Second   Edition,   1938),
as follows:

                    “1. In a different      manner;         in another   way,     or in
            other   ways; contrarily;       . . ,

                   “2.     In different    circumstances;        under   other,     or
            any other     conditions;     . . .      *

                    “3.    In other   respects;    . . .

                    u . . . . .,


          We believe        that “otherwise,”    as used in that part of Article       VIII
which provides     that       ‘all the funds of the district,  including    the State Aid
would otherwise      be      entitled  under the provisions   of this Act,” simply
means the State aid          which the district   would be entitled    if its scholastic
enrollment   had not        been transferred    by contract.

          Now, turning back to Section         1 of Article    1 we see that districts
maintaining     a school    at home and having less than an average            of one
student per square       mile are exempt      from the minimum         requirement      and
are eligible   for aid for one teacher.        The   scholastic    enrollments     of the
districts   under consideration        have been transferred       by contract   under
Section   1 of Article   VIII.    “Otherwise”    they would come within the pur-
view of this provisions        and would be entitled      to aid “under the provisions
of this Act.”

            It could possibly  be argued   that no one could know whether    the
district    would be ‘“maintaining”    a school  if the transfer had not been made.
Honorable     L. A. Woods,      page   4, O-4678




The purpose      of Article  VIII is to provide     a means for educating   pupils of
a district    in which a satisfactory    school    cannot be maintained.    We do not
believe    that it was the legislative    intent to penalize    such school districts,             ,
but on the other hand, to aid them in conformity           with the caption  of the
Act “providing      for a more efficient     public school   system.”

            In view of the foregoing       you are respectfully       advised   that a school
district    maintaining    a school     at home and having’less        than an average      of
one enumerated        scholastic     per square    mile is exempt       from the minimum
requirement       of twenty scholastics        and are eligible    for aid for one teacher.
The entire scholastic        enrollment      of the districts    under consideration       have
been transferred        by contract     to another   district   under Section     1 of Article
VIII;    it is our further     opinion that such districts       are entitled    to the same
amount of aid for which they would have been eligible                  had the transfer      not
been made, which aid shall be used in carrying                 out the transfer     agreement.

                                                      Very    truly   yours

                                              ATTORNEY         GENERALOF               TEXAS




                                                                 Assistant

APPROVED        JULY     6, 1942

                                                                              APPROVED
                                                                               OPINION
ATTORNEY        GENERAL        OF TEXAS                                       COMMITTEE


                                                                              By-
                                                                                    Chairman